DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see pages 10 and 11, filed on April 20 2022, with respect to claims 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. However, the office would like to indicate the rejection is withdrawn since the examiner included the wrong header for the wrong reference due to a typographical error. Correction is made and the correct rejection is included.  Claims 1-3, 8-9, 14 and 16-20 are rejected under the prior art under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2015/0214478 A1) in view of Park et al. (KR 101094985). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2015/0214478 A1) in view of Park et al. ( KR 101094985; translation included in IDS submitted on July 27 2020). 
Regarding claim 1, Lee teaches in figures 1-3B and related text e.g. an electronic device comprising a semiconductor memory (Fig.1), wherein the semiconductor memory comprises: a plurality of first lines (110; Fig.1) extending in a first direction (first direction); a plurality of second lines (180) over the first lines (second direction), the second lines extending in a second direction (second direction) crossing the first direction (first direction); a plurality of memory cells (150; Fig.1; Para. 0062) disposed at intersection regions of the first lines (110) and the second lines (180) between the first lines (110) and the second lines (180) in a third direction perpendicular to the first and second directions (third direction stacked perpendicular to 1st and 2nd direction; Fig.1); and a heat sink (different than claimed invention; 185 0r 190 insulation material; Para. 0084) positioned between two memory cells adjacent to each other in a diagonal direction with respect to the first and second directions (185 and 190 placed between two memory elements and formed from dielectric material layer; Fig. 3). 
Lee does not explicitly teach that the dielectric layer can be treated as a heat sink. 
However, Park teaches that a thermal absorption layer (265; Fig. 200; Para. 007; Page 9) formed from dielectric material (Page 9; Para. 0007) positioned between two memory cells (250-270; Fig.200). 
Therefore, it would have been obvious to one of ordinary skill from the art before the effective filling date of the invention, to form a heat sink positioned between the two memory cells in the device of Lee as taught by Park to electrically insulate the layers of the memory cell. 
Regarding claim 2, Lee as modified by Park teaches the heat sink has a pillar shape (190; Fig.3). 
 Regarding claim 3, Lee teaches a first air gap (170b; Fig.1) positioned between two neighboring memory cells in the second direction (2nd direction; Fig.1); and a second air gap (170a; Fig.1) positioned between two neighboring memory cells in the first direction (1st direction; Fig.1).
Regarding claims 8 and 9, Lee teaches the semiconductor memory further comprises: an air gap positioned between two neighboring memory cells in the second direction (170b; Fig.1); and a third capping layer (185; Para. 0081) positioned between two neighboring memory cells in the first direction (first direction figure 3B); wherein a thermal conductivity of the third capping layer is less than or equal to a thermal conductivity of air (silicon nitride is less than air; Para. 0080).
Regarding claim 14, Lee teaches both sidewalls of a memory cell in the first direction are aligned with the second line, and both sidewalls of the memory cell in the second direction are aligned with the first line (memory cell lines aligned with first line and second line; Fig.1).
Regarding claim 16, Lee teaches a memory cell includes a phase change material (130; Fig.1; Para. 0072).
Regarding claim 17, Lee teaches further comprising a microprocessor which includes: a control unit configured to receive a signal including a command from an outside of the microprocessor, and performs extracting, decoding of the command, or controlling input or output of a signal of the microprocessor; an operation unit configured to perform an operation based on a result that the control unit decodes the command; and a memory unit configured to store data for performing the operation, data corresponding to a result of performing the operation, or an address of data for which the operation is performed, wherein the semiconductor memory is part of the memory unit in the microprocessor (figure 52; furthermore; the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability  to the product. In re Stephens 145 USPQ  656 (CCPA 1965)).

Regarding claim 18, Lee teaches further comprising a processor which includes: a core unit configured to perform, based on a command inputted from an outside of the processor, an operation corresponding to the command, by using data; a cache memory unit configured to store data for performing the operation, data corresponding to a result of performing the operation, or an address of data for which the operation is performed; and a bus interface connected between the core unit and the cache memory unit, and configured to transmit data between the core unit and the cache memory unit, wherein the semiconductor memory is part of the cache memory unit in the processor (figure 52; furthermore; the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability  to the product. In re Stephens 145 USPQ  656 (CCPA 1965)).

Regarding claim 19, Lee teaches further comprising a processing system which includes: a processor configured to decode a command received by the processor and control an operation for information based on a result of decoding the command; an auxiliary memory device configured to store a program for decoding the command and the information; a main memory device configured to call and store the program and the information from the auxiliary memory device such that the processor can perform the operation using the program and the information when executing the program; and an interface device configured to perform communication between at least one of the processor, the auxiliary memory device and the main memory device and the outside, wherein the semiconductor memory is part of the auxiliary memory device or the main memory device in the processing system(figure 52; furthermore; the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability  to the product. In re Stephens 145 USPQ  656 (CCPA 1965)).
Regarding claim 20, Lee teaches further comprising a memory system which includes: a memory configured to store data and conserve stored data regardless of power supply; a memory controller configured to control input and output of data to and from the memory according to a command inputted from an outside; a buffer memory configured to buffer data exchanged between the memory and the outside; and an interface configured to perform communication between at least one of the memory, the memory controller and the buffer memory and the outside, wherein the semiconductor memory is part of the memory or the buffer memory in the memory system(figure 52; furthermore; the presence of process limitation on a product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability  to the product. In re Stephens 145 USPQ  656 (CCPA 1965)).
Allowable Subject Matter
Claims 4-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected too since the following limitations are not taught by the prior art: “…the first air gap extends in the first direction, the second air gap extends in the second direction, and the heat sink overlaps an intersection region of the first air gap and the second air gap.” With the rest of the limitations of claims 3 and 1. 
Claim 5 is objected too since the following limitations are not taught by the prior art: “…the semiconductor memory further comprises: first capping layer patterns positioned on both sidewalls of a memory cell in the second direction; a second capping layer pattern blocking an upper portion of a space between first capping layer patterns positioned on sidewalls of two neighboring memory cells in the second direction; third capping layer patterns positioned on both sidewalls of the memory cell in the first direction; and a fourth capping layer pattern blocking an upper portion of a space between third capping layer patterns positioned on sidewalls of two neighboring memory cells in the first direction.” with the rest of the limitations of claim 1.
Claims 6 and 7 are objected too since the following claims are dependent on claim 5.
Claim 10 is objected too since the following limitations are not taught by the prior art: “…wherein the air gap extends in the first direction, the third capping layer extends in the second direction, and the heat sink is in contact with the air gap in the first direction and in contact with the third capping layer in the second direction.” With the rest of the limitations of claim 8 and 1. 
Claim 11 is objected too since the following limitations are not taught by the prior art: “…the semiconductor memory further comprises: first capping layer patterns positioned on both sidewalls of a memory cell in the second direction; a second capping layer pattern blocking an upper portion of a space between first capping layer patterns positioned on sidewalls of two neighboring memory cells in the second direction; and a third capping layer filling a space between two neighboring memory cells in the first direction”. 
Claims 12 and 13 are objected to since the following claims are dependent on claims 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mounir S Amer/Primary Examiner, Art Unit 2894